Citation Nr: 1519186	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for ischemic cardiomyopathy, status post-traumatic myocardial infarction and ventricular aneurysm resection, including as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1968 to June 1969.  Service records show that his service included a period of active duty in the Republic of Vietnam (RVN).  

This case comes to the Board of Veterans' Appeals (Board) on appeal of August and September 2011 rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2013, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims service connection for ischemic heart disease as a result of his exposure to herbicides during service in the RVN.  It is noted that the Veteran has been diagnosed with ischemic cardiomyopathy secondary to a traumatic left anterior descending transection.  The record shows that the Veteran sustained a traumatic cardiovascular injury in April 1979 in a motor vehicle accident (MVA).  The Veteran's claim was denied on the basis that the Veteran's heart disease was the result of the MVA and not a result of exposure to herbicides during service.  VA regulations provide that service connection for ischemic heart disease shall be presumed for those exposed to herbicides, as the Veteran was during service.  This presumption is, however, rebuttable where there is competent, affirmative evidence that an intercurrent injury or disease caused the disease.  See 38 C.F.R. § 3.307(d).  To date, the only medical opinion regarding the Veteran's ischemic cardiomyopathy is not conclusive in that the physician indicated that it was impossible to say whether the progressive cardiomyopathy was secondary to the injury that occurred in 1979 or was due to other causes as well.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are met in this case and the Board finds that an examination is necessary prior to final appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any heart disease.  The examiner should be requested to render opinions regarding whether it is at least as likely as not (probability 50 percent or more) that the Veteran has a diagnosis of ischemic heart disease within the meaning of 38 C.F.R. § 3.309 and whether his heart disease is related to herbicide exposure, the 1979 MVA, or both.  If any such determination cannot be made, the examiner should so state.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

